Title: From George Washington to Major General Israel Putnam, 19 April 1779
From: Washington, George
To: Putnam, Israel



Sir.
Hd Qrs Middlebrook 19 April 1779.

On examining the return from Peeks kill of General Poors brigade, which was some time since directed to that place, I was surprised to find that only 457 rank and file had arrived. You will immediately on receipt of this letter, give express and positive orders, for all such as remain, however employed, to join their respective regiments without further delay. I am sir &.
